Order filed February 28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00121-CV
                                   ____________

                       AGBOLADE O. ODUTAYO, Appellant

                                           V.

           JASPER EMERGENCY MEDICINE ASSOCIATES, P.A. and
            THE SCHUMACHER GROUP OF TEXAS, INC., Appellees


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-01829


                                        ORDER

      This is an appeal from two orders granting summary judgment. The clerk’s record
was filed February 22, 2012. The record contains the interlocutory summary judgment
granted in favor of Jasper Emergency Medicine Associates, P.A., signed August 1, 2011.
Our review has determined that the clerk's record does not contain the order granting the
motion for summary judgment filed by The Schumacher Group of Texas, Inc., which was
reportedly signed on January 5, 2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before March 15, 2012, containing the order granting the motion for summary
judgment filed by The Schumacher Group of Texas, Inc., signed on or about January 5,
2012. See Tex. R. App. P. 34.5(c).

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2